DETAILED ACTION
                                      Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .                                            
                                                Election/Restrictions
The election/restriction requirement posted on 09/17/2021 has been considered and is persuasive, and hereby withdrawn.

                                     Information Disclosure Statement
           The information disclosure statement (IDS) submitted on 11/07/2019 is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner. 

                                        Claim Rejections - 35 USC §112
The following is a quotation of 35 U.S.C. 112(b):
(b) CONCLUSION.—The specification shall conclude with one or more claims particularly    pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.                                    
Claim 1 recites “the plurality of air filters” in line 8, There is insufficient antecedent basis for this limitation in the claim. For examination purposes, the limitation is being considered as -- a plurality of air filters --.
Claim 5 recites the limitation “the second mounting surface” in line 2. There is insufficient antecedent basis for this limitation in the claim. For examination purposes, the limitation is being considered as -- a second mounting surface --.
Claim 16 recites “the filter slot” in line 7. There is insufficient antecedent basis for this limitation in the claim. For examination purposes, the limitation is being considered as -- a filter slot --.
 
                                       Claim Rejections - 35 USC §102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless -

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 3-9, 11 and 15-19 are rejected under pre-AIA  35 U.S.C. 102 (a)(1) as being anticipated by Brown et al. (US 2020/0101408).


In regards to claim 1, Brown disclose a symmetric pair of mounting brackets (end panels 216, 218 including filter guide 228, 328; Fig. 5) for mounting one of a plurality of  to an air conditioner unit (blower coil units 102 of air conditioner; par. 3), each of the mounting brackets comprising: a first mounting surface (see annotated Fig. 1 below) and a first retention surface (see annotated Fig. 1 below) spaced apart by a first gap (first gap occupied by thickness 504 of filter 104 in Fig. 5C) along a first direction (first filter’s inserting direction; Fig. 5C), the first gap being substantially equivalent to a first thickness of a first filter (104; Fig. 5C; par. 75) of the plurality of air filters (filters 104 in Figs. 5A, 5B and 5C); and a second retention (see annotated Fig. 1 below) surface spaced apart by a second gap (second gap occupied by thickness 504 in Fig. 5B) along a second direction (second filter’s inserting direction; Fig. 5B), the second gap being substantially equivalent to a second thickness (504; Fig. 5B) of a second filter (104 as shown in Fig. 5B) of the plurality of air filters (refer to par. 74).  
In regards to claim 3, Brown meets the claim limitations as disclosed above in the rejection of claim 1. Further, Brown discloses wherein the first gap (thickness 504; Fig. 5C) is approximately 1 inch (thickness 504 of the filter 104 is 1 inch; Fig. 5C; par. 75) and the second gap (thickness 504; Fig. 5B) is approximately 2 inches (thickness 504 of the filter 104 is 2 inch; Fig. 5B; par. 74).  

                         
    PNG
    media_image1.png
    762
    964
    media_image1.png
    Greyscale

In regards to claim 4, Brown meets the claim limitations as disclosed above in the rejection of claim 1. Further, Brown discloses wherein the pair of mounting brackets are identical (at least filter guides 228, 328 are same; Fig. 5).  
In regards to claim 5, Brown meets the claim limitations as disclosed above in the rejection of claim 1. Further, Brown discloses wherein the first mounting surface (see annotated Fig. 1 above) and the second mounting surface (see annotated Fig. 1 above) each define a plurality of mounting holes (see Fig. 5 for holes for screw connections) for receiving mechanical fasteners (coupled together via fasteners and/or other means; par. 53; also see Fig. 5 for screw connections) to secure the mounting brackets (216/218 and 228/328) to a mounting plate (mounting frame 108 of frame 106), wherein the plurality of mounting holes (holes formed by screw connections or coupling fasteners) are similarly spaced on the first mounting surface and the second (as can be seen in Figs. 5A-5C).  
In regards to claim 6, Brown meets the claim limitations as disclosed above in the rejection of claim 1. Further, Brown discloses wherein the first retention surface of the mounting brackets defines a first filter opening (see annotated Fig. 1 above) having a first area (upper area formed by bracket) and the second retention surface of the mounting brackets defines a second filter opening (see annotated Fig. 1 above) having a second area (lower area formed by bracket), the first area being substantially equivalent to the second area (as can be seen in annotated Fig. 1 above).  
In regards to claim 7, Brown meets the claim limitations as disclosed above in the rejection of claim 6. Further, Brown discloses wherein the mounting brackets define one or more cutouts (a plurality of slits 230; par. 51) that define at least a portion of the first filter opening or the second filter opening (as can be seen in annotated Fig. 1 above).  
In regards to claim 8, Brown meets the claim limitations as disclosed above in the rejection of claim 1. Further, Brown discloses wherein the mounting brackets define a similar slot height (see annotated Fig. 1 above) and a similar slot width when either the first mounting surface or the second mounting surface is mounted to a mounting plate (mounting frame 108 of frame 106).  
In regards to claim 9, Brown meets the claim limitations as disclosed above in the rejection of claim 1. Further, Brown discloses wherein each of the mounting brackets further comprises: a third mounting surface (see annotated Fig. 2 below) and a third retention surface (see annotated Fig. 2 below) spaced apart by a third gap (third gap occupied by thickness 504 of filter 104 in Fig. 5A) along a third direction (third filter’s inserting direction; Fig. 5A), the third gap being configured for receiving a third filter of the plurality of air filters (refer to par. 73; Fig. 5A).  

                                    
    PNG
    media_image2.png
    794
    631
    media_image2.png
    Greyscale


In regards to claim 11, Brown meets the claim limitations as disclosed above in the rejection of claim 1. Further, Brown discloses wherein the third gap is approximately 3 inches (refer to par. 73; Fig. 5A).  
In regards to claim 15, Brown meets the claim limitations as disclosed above in the rejection of claim 1. Further, Brown discloses wherein the mounting brackets (end panels 216, 218 including filter guide 228, 328; Fig. 5) are configured for mounting on a mounting plate (wall-mounted panels; par. 45) of a packaged terminal air conditioner unit or a single packaged vertical air conditioner, the mounting plate (one or more panels; par. 45) being positioned over a vent aperture (opening) defined in a (wall) of the packaged terminal air conditioner unit (heating, ventilation, and air conditioning, HVAC, systems) or the single packaged vertical air conditioner (refer to pars. 3-4 and 45).  
In regards to claim 16, Brown discloses a method of mounting a filter (104; Fig. 5) on a mounting plate (mounting frame 106) of an air conditioner unit (refer to pars. 3-4) using symmetric mounting brackets (end panels 216, 218 including symmetric filter guides 228, 328; Fig. 5), the method comprising: determining a filter size (filter sizes of 1, 2 and 4 inches as can be seen in Figs. 5A-5C; pars. 73-75); determining a mounting orientation of the mounting brackets based on the filter size (as can be seen in Figs. 5A-5C); attaching the mounting brackets (216/218 and 228/328) to the mounting plate (mounting frame 106) using mounting surfaces that correspond to the mounting orientation (as can be seen in Figs. 5A-5C); and installing the filter (104) into the filter slot (as can be seen in Figs. 5A-5C).  
In regards to claim 17, Brown meets the claim limitations as disclosed above in the rejection of claim 16. Further, Brown discloses The method of claim 16, wherein the mounting brackets each comprise: a first mounting surface (see annotated Fig. 1 above) and a first retention surface (see annotated Fig. 1 above) spaced apart by a first gap (first gap occupied by thickness 504 of filter 104 in Fig. 5C) along a first direction (first filter’s inserting direction; Fig. 5C), the first gap being substantially equivalent to a first thickness (504; Fig. 5C) of a first filter (104; Fig. 5C) of a plurality of air filters (refer to pa. 75); and a second mounting surface (see annotated Fig. 1 above) and a second retention surface (see annotated Fig. 1 above) spaced apart by a second gap (second gap occupied by thickness 504 of filter 104 in Fig. 5B) along a (second filter’s inserting direction; Fig. 5B), the second gap being substantially equivalent to a second thickness of a second filter (104; Fig. B) of the plurality of air filters (refer to par. 74).  
In regards to claim 18, Brown meets the claim limitations as disclosed above in the rejection of claim 17. Further, Brown discloses wherein the first mounting surface and the second mounting surface each define a plurality of mounting holes (see Fig. 5 for mounting holes for screw connections) for receiving mechanical fasteners (coupled together via fasteners and/or other means; par. 53; also see Fig. 5 for screw connections) to secure the mounting brackets to the mounting plate (wall-mounted panels; par. 45), wherein the plurality of mounting holes (holes formed by screw connections or coupling fasteners) are similarly spaced on the first mounting surface and the second mounting surface for receipt within the same apertures on the mounting plate (see annotated Fig. 1 above).  
In regards to claim 19, Brown meets the claim limitations as disclosed above in the rejection of claim 17. Further, Brown discloses wherein the first retention surface (see annotated Fig. 1 above) of the mounting brackets defines a first filter opening (see annotated Fig. 1 above) having a first area (upper area formed by bracket) and the second retention surface (see annotated Fig. 1 above) of the mounting brackets defines a second filter opening (see annotated Fig. 1 above) having a second area (lower area formed by bracket), the first area being substantially equivalent to the second area (as can be seen in annotated Fig. 1 above).  
  

                                       Claim Rejections - 35 USC §103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of r ejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invdepends on ention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 12-14 are rejected under pre-AIA  35 U.S.C. 103 as being unpatentable over Brown et al. (US 2020/0101408) in view of Gorman (US 2013/0125520).
In regards to claim 12, Brown meets the claim limitations as disclosed above in the rejection of claim 1, but fails to explicitly teach wherein the mounting brackets are fabricated from metal.          
        Gorman teaches a filter holding frames (Fig. 2) wherein the mounting brackets (210) are fabricated from metal (refer to par. 45).  
        It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Brown such that the mounting brackets to be fabricated from metal as taught by Gorman in order to provide rigid and resilient material bracket (refer to par. 45 of Gorman).
In regards to claim 13, Brown meets the claim limitations as disclosed above in the rejection of claim 1, but fails to explicitly teach wherein each of the mounting brackets are constructed as a single, integral, polymeric piece.  
       Gorman teaches a filter holding frames (Fig. 2) wherein each of the mounting brackets (210) are constructed as a single, integral (unitary body), polymeric piece (refer to par. 45).
        It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Brown such that each of the mounting brackets to be constructed as a single, integral, polymeric piece as taught by Gorman in order to provide rigid and resilient material bracket (refer to par. 45 of Gorman).
In regards to claim 14, Brown meets the claim limitations as disclosed above in the rejection of claim 1, but fails to explicitly teach wherein the mounting brackets are made from polypropylene.  
        Gorman teaches a filter holding frames (Fig. 2) wherein the mounting brackets (210) are made from polypropylene (refer to par. 45).  
        It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Brown such that the mounting brackets to be made from polypropylene as taught by Gorman in order to provide rigid and resilient material bracket (refer to par. 45 of Gorman).

Claims 2, 10 and 20 are rejected under pre-AIA  35 U.S.C. 103 as being unpatentable over Brown et al. (US 2020/0101408) in view of Lawlor Sr. (US 2003/0074872).
In regards to claim 2, Brown meets the claim limitations as disclosed above in the rejection of claim 1, but fails to explicitly teach wherein the first direction and the second direction are perpendicular. 
       Lawlor teaches filter rack at various positions and orientations (Figs. 1-2), wherein the first direction (corresponding to first location makes first orientation; refer to claim 17) and the second direction (corresponding to second location makes second orientation) are perpendicular (refer to claims 17 and 20). 
          It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Brown such that the first direction and the second direction are perpendicular as taught by Lawlor in order to provide a filter rack with a movable channel for receiving filters of different widths (refer to par. 13 of Lawlor).
In regards to claim 10, Brown meets the claim limitations as disclosed above in the rejection of claim 1, but fails to explicitly teach wherein the first direction, the second direction, and the third direction are mutually perpendicular to each other.  
       Lawlor teaches filter rack at various positions and orientations (Figs. 1-2), wherein the first direction (corresponding to first location makes first orientation; refer to claim 17) and the second direction (corresponding to second location makes second orientation) are perpendicular (refer to claims 17 and 20). 
(refer to par. 13 of Lawlor).
In regards to claim 20, Brown meets the claim limitations as disclosed above in the rejection of claim 17. Further, Brown discloses wherein each of the mounting brackets further comprises: a third mounting surface (see annotated Fig. 2 above) and a third retention surface (see annotated Fig. 2 above) spaced apart by a third gap (third gap occupied by thickness 504 of filter 104 in Fig. 5A) along a third direction (third filter’s inserting direction; Fig. 5A), the third gap being configured for receiving a third filter (104; Fig. 5A) of the plurality of air filters, but fails to explicitly teach wherein the first direction, the second direction, and the third direction are mutually perpendicular to each other. 
         Lawlor teaches filter rack at various positions and orientations (Figs. 1-2), wherein the first direction (corresponding to first location makes first orientation; refer to claim 17) and the second direction (corresponding to second location makes second orientation) are perpendicular (refer to claims 17 and 20). 
          It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Brown such that the first direction, the second direction, and the third direction are mutually perpendicular to each other as taught by Lawlor in order to provide a filter rack with a movable channel for receiving filters of different widths (refer to par. 13 of Lawlor).

                                                   Conclusion 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARTHA TADESSE whose telephone number is (571)272-0590. The examiner can normally be reached on 7:30am-5:00pm EST. If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Frantz Jules can be reached on 571-272-6681. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For 
more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/M.T/Examiner, Art Unit 3763

/CASSEY D BAUER/Primary Examiner, Art Unit 3763